UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10‑K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended: December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-6064 ALEXANDER’S, INC. (Exact name of registrant as specified in its charter) Delaware 51-0100517 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 210 Route 4 East, Paramus, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 587-8541 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $1 par value per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Exchange Act. YES o NO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15 (d) of the Act. YES o NO x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S‑K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10‑K or any amendment to this Form 10‑K. o Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES oNO x The aggregate market value of the voting and non-voting shares of common stock held by non-affiliates of the registrant, (i.e., by persons other than officers and directors of Alexander’s, Inc.) was $622,802,000 at June 30, 2010. As of December 31, 2010 there were 5,105,936 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Part III: Portions of the Proxy Statement for the Annual Meeting of Stockholders to be held on May 26, 2011. TABLE OF CONTENTS Item Page Part I. 1. Business 4 1A. Risk Factors 7 1B. Unresolved Staff Comments 15 2. Properties 16 3. Legal Proceedings 20 Part II. 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 21 6. Selected Financial Data 23 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 7A. Quantitative and Qualitative Disclosures about Market Risk 37 8. Financial Statements and Supplementary Data 38 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 56 9A. Controls and Procedures 56 9B. Other Information 59 Part III. 10. Directors, Executive Officers and Corporate Governance 59 11. Executive Compensation 60 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 60 13. Certain Relationships and Related Transactions, and Director Independence 60 14. Principal Accounting Fees and Services 60 Part IV. 15. Exhibits and Financial Statement Schedules 61 Signatures 62 These items are omitted in part or in whole because the registrant will file a definitive Proxy
